Exhibit 10.6

Execution Version

WARRANT AGREEMENT

THIS WARRANT AGREEMENT (this “Agreement”), dated as of October 12, 2016, is by
and among Goodrich Petroleum Corporation, a Delaware corporation (the “Company”)
and American Stock Transfer & Trust Company, LLC (the “Warrant Agent”).

WHEREAS, on April 15, 2016, the Company (the “Debtor”) and Goodrich Petroleum
Company, L.L.C. (the “Debtor Affiliate”) filed voluntary petitions for relief
under chapter 11 of title 11 of the United States Code in the United States
Bankruptcy Court for the for the Southern District of Texas (the “Bankruptcy
Court”), case number 16-31975;

WHEREAS, on August 12, 2016, the Debtor and Debtor Affiliate filed the First
Amended Joint Plan of Reorganization (as amended or supplemented from time to
time, the “Plan of Reorganization”);

WHEREAS, on September 28, 2016, the Bankruptcy Court entered an order confirming
the Plan of Reorganization, and the Company and Debtor Affiliate emerged from
their chapter 11 cases on the date first written above (the “Effective Date”);

WHEREAS, pursuant to the Plan of Reorganization, the Company will issue or cause
to be issued, on or as soon as practicable after the Effective Date, 1,000,000
warrants (the “Warrants”) to acquire shares of the common stock of the Company,
par value $0.01 per share (“Common Stock”), with each such Warrant being
exercisable for 0.00001% of the Common Stock Deemed Outstanding at the time of
exercise, to the holders of Unsecured Notes Claims and General Unsecured Claims
(each as defined in the Plan of Reorganization);

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, call, exercise and cancellation of the
Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when issued, the valid, binding and legal obligations of the
Company, and to authorize the execution and delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definition of Terms. As used in this Agreement, the following
capitalized terms shall have the following respective meanings:



--------------------------------------------------------------------------------

(a) “Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.

(b) “Affiliate Transaction” has the meaning set forth in Section 9.9 hereof.

(c) “Agreement” has the meaning set forth in the Preamble.

(d) “Appropriate Officer” has the meaning set forth in Section 3.2(a) hereof.

(e) “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
§§101-1532.

(f) “Bankruptcy Court” has the meaning set forth in the Preamble.

(g) “Beneficial Holder” means, with respect to any Warrants represented by a
Global Warrant Certificate, any person or entity that “beneficially owns” (as
such term is defined under and determined pursuant to Rule 13d-3 promulgated
under the Exchange Act) such Warrants.

(h) “Board of Directors” means the Board of Directors of the Company.

(i) “Book-Entry Warrants” has the meaning set forth in Section 3.1(c) hereof.

(j) “Business Day” means any day that is not (i) a Saturday or Sunday or a day
on which the New York Stock Exchange is closed , (ii) in the event that the
Warrants or Common Stock are listed on a national securities exchange other than
the New York Stock Exchange, a day on which such national securities exchange is
closed, or (iii) in the event that the Warrants or Common Stock are not listed
on any national securities exchange, a day on which the over-the-counter market
as reported by OTC Markets Group Inc. or its successor or organization is
closed.

(k) “Certificated Warrants” has the meaning set forth in Section 3.1(c) hereof.

(l) “Commitment Fee Warrants” means warrants equal to an aggregate of 20% of the
New Goodrich Equity Interests (as defined in the Plan of Reorganization) issued
to the New 2L Notes Purchasers (as defined in the Plan of Reorganization)
pursuant to the warrant agreement, dated the date hereof, among the Company and
American Stock Transfer & Trust Company, LLC, without giving effect to any
amendments, modifications, restatements or supplements thereto.

(m) “Common Stock” has the meaning set forth in the Recitals, and shall include
any successor security as a result of any recapitalization, reorganization,
reclassification or similar transaction involving the Company.

(n) “Common Stock Deemed Outstanding” means, at any given time, the sum of
(a) the number of shares of Common Stock actually outstanding at such time, plus
(b) the number of shares of Common Stock issuable upon exercise of Options,
Warrants, Initial Notes and Commitment Fee Warrants actually outstanding at such
time, plus (c) without duplication for securities in the foregoing clause (b),
the number of shares of Common Stock issuable upon

 

2



--------------------------------------------------------------------------------

conversion or exchange of Convertible Securities actually outstanding at such
time (treating as actually outstanding any Convertible Securities issuable upon
exercise of Options actually outstanding at such time), in each case, regardless
of whether the Options or Convertible Securities are actually exercisable at
such time; provided, that Common Stock Deemed Outstanding at any given time
shall not include shares owned or held by or for the account of the Company or
any of its wholly owned subsidiaries.

(o) “Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

(p) “Current Sale Price” of the Common Stock on any date of determination means:

(i) if the Common Stock is listed on the New York Stock Exchange or The NASDAQ
Stock Market on such date, the average closing sale price per share of the
Common Stock (or if no closing sale price is reported, the average of the
closing bid and closing ask prices or, if more than one in either case, the
average of the average closing bid and the average closing ask prices) for the
ten (10) consecutive trading days immediately prior to such date of
determination, as reported by the New York Stock Exchange or The NASDAQ Stock
Market, as applicable;

(ii) if the Common Stock is not listed on the New York Stock Exchange or The
NASDAQ Stock Market on such date, but is listed on another U.S. national or
regional securities exchange, the average closing sale price per share of the
Common Stock (or if no closing sale price is reported, the average of the high
bid and low asked prices or, if more than one in either case, the average of the
average high bid and low asked prices) for the ten (10) consecutive trading days
immediately prior to such date of determination, as reported in composite
transactions for such securities exchange (or, if more than one, the principal
securities exchange on which the Common Stock is traded);

(iii) if the Common Stock is not listed on a U.S. national or regional
securities exchange, the average last quoted sale price for the Common Stock
(or, if no sale price is reported, the average of the high bid and low asked
price for such date) for the ten (10) consecutive trading days immediately prior
to such date of determination, in the over-the-counter market as reported by OTC
Markets Group Inc. or other similar organization; or

(iv) in all other cases, as determined in good faith by the Board of Directors
acting reasonably.

The Current Sale Price shall be determined without reference to early hours,
after hours or extended market trading.

If one or more Holders owning in the aggregate at least 15% of the outstanding
Warrants disputes the determination of the Board of Directors pursuant to the
foregoing clause (iv) with respect to the Current Sale Price, and such Holder(s)
and the Board of Directors are unable to agree on the Current Sale Price within
15 Business Days of such Holder(s) giving notice of such

 

3



--------------------------------------------------------------------------------

dispute to the Company, then the Company shall retain a nationally recognized
independent accounting firm mutually acceptable to such Holder(s) and the
Company which, using only the information presented to it by such Holder(s) and
the Company, which information shall be shared with the other party, will choose
the calculation of Current Sale Price as presented by either the Board of
Directors or such Holder(s). The independent accounting firm shall be acting
solely as an expert in accounting, and not as an arbitrator. The determination
of the independent accounting firm shall, absent manifest error, be final and
binding with respect to the calculation of Current Sale Price, and the fees and
expenses of the independent accounting firm shall be borne solely by the
non-prevailing party. Except as expressly set forth in the preceding sentence,
each party shall bear its own fees and expenses in connection with any dispute
of the calculation of the Current Sale Price. To the extent any Person
challenges the Board of Directors’ determination of the Current Sale Price or
its equivalent as of the applicable time and prevails, the final determination
of any such challenge shall be used for the value of the Current Sale Price
hereunder.

The Current Sale Price shall be appropriately adjusted by the Board of Directors
in good faith if the “ex date” (as hereinafter defined) for any event (other
than the issuance or distribution requiring such computation) occurs during the
ten (10) consecutive trading days immediately prior to the day as of which the
Current Sale Price is being determined.

For these purposes the term “ex date”, when used:

(i) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the sale price or bid and ask prices, as applicable, were
obtained without the right to receive such issuance or distribution;

(ii) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective; and

(iii) with respect to any tender or exchange offer, means the first date on
which the Common Stock trades regular way on such exchange or in such market
after the expiration time of such offer.

The foregoing adjustments shall be made to the Current Sale Price in accordance
with the terms hereof, as may be necessary or appropriate to effectuate the
intent of this Agreement and to avoid unjust or inequitable results as
determined in good faith by the Board of Directors.

(q) “Customer Identification Program” has the meaning set forth in Section 9.16
hereof.

(r) “Date of Issuance” has the meaning set forth in Section 3.1(a) hereof.

(s) “Debtor” has the meaning set forth in the Recitals.

(t) “Debtor Affiliate” has the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

(u) “Deemed Liquidation Event” means, in a single or series of related
transactions (i) any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a subdivision or combination) as a
result of which the Common Stock would be converted into, or exchanged for,
stock, other securities, other property or assets with an aggregate fair value
of as reasonably determined in good faith by the Board of Directors equal to or
in excess of the Equity Strike Price, (ii) any share exchange, consolidation or
merger of the Company pursuant to which the Common Stock will be converted into
cash, securities or other property or assets with an aggregate fair value of as
reasonably determined in good faith by the Board of Directors equal to or in
excess of the Equity Strike Price, or (iii) any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its subsidiaries, taken as a whole, where
the aggregate fair value of as reasonably determined in good faith by the Board
of Directors equal to or in excess of the Equity Strike Price.

(v) “Depositary” has the meaning set forth in Section 3.1(c) hereof.

(w) “Direct Registration Warrants” has the meaning set forth in Section 3.1(c)
hereof.

(x) “Distribution Date” has the meaning set forth in the Plan of Reorganization.

(y) “Effective Date” has the meaning set forth in the Recitals.

(z) “Equity Strike Price” has the meaning set forth in Section 4.1 hereof.

(aa) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(bb) “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Registered Holder exercises the right to acquire
the Warrant Exercise Shares, in whole or in part, pursuant to and in accordance
with the terms and conditions described herein.

(cc) “Exercise Form” has the meaning set forth in Section 4.3(c) hereof.

(dd) “Exercise Period” has the meaning set forth in Section 4.2 hereof.

(ee) “Funds” has the meaning set forth in Section 4.3(h) hereof.

(ff) “Global Warrant Certificates” has the meaning set forth in Section 3.1(c)
hereof.

(gg) “Governmental Authority” means any (i) government, (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(iii) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in each case, whether federal, state, local, municipal, foreign,
supranational or of any other jurisdiction.

 

5



--------------------------------------------------------------------------------

(hh) “Holder” has the meaning set forth in Section 4.1 hereof.

(ii) “Initial Notes” means the $40.0 million of 13.5% Convertible Senior Secured
Second Lien Notes of the Company issued pursuant to the indenture, dated the
date hereof, among the Company, the guarantors named therein, and Wilmington
Trust, National Association, as trustee, without giving effect to any
amendments, modifications, restatements or supplements thereto.

(jj) “Law” means all laws, statutes, rules, regulations, codes, injunctions,
decrees, orders, ordinances, registration requirements, disclosure requirements
and other pronouncements having the effect of law of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Governmental Authority.

(kk) “Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

(ll) “Opt-Out Notice” has the meaning set forth in Section 4 .9 hereof.

(mm) “Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

(nn) “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity (as such term is
defined in the Bankruptcy Code).

(oo) “Plan of Reorganization” has the meaning set forth in the Recitals.

(pp) “Registered Holder” has the meaning set forth in Section 3.4(d) hereof.

(qq) “Requisite Holders” means Registered Holders of Warrants exercisable for a
majority of the Common Stock issuable upon exercise of all Warrants then
outstanding; provided that, for the avoidance of doubt, a Registered Holder may
vote part of its holdings in favor of the matter presented for it, and part of
its holdings against such matter, and such split voting shall be taken into
account when determining whether the required majority threshold has been
satisfied.

(rr) “Rule 144” means Rule 144 under the Securities Act.

(ss) “S&P” means S&P Global Ratings, a division of The McGraw-Hill Companies,
Inc.

(tt) “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

(uu) “Securities Act” means the Securities Act of 1933, as amended.

 

6



--------------------------------------------------------------------------------

(vv) “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a partnership, limited liability company or other business
entity (other than a corporation), a majority of the partnership, limited
liability company or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a partnership, limited liability company or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company or other business entity gains or losses or shall be or
control the general partner, the managing member or entity performing similar
functions of such partnership, limited liability company or other business
entity.

(ww) “Transfer” has the meaning set forth in Section 6.1(a) hereof.

(xx) “USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

(yy) “Warrant Agent” has the meaning set forth in the preamble and shall include
any successor to the Warrant Agent pursuant to Section 8.1 hereof.

(zz) “Warrant Certificates” has the meaning set forth in Section 3.1(c) hereof.

(aaa) “Warrant Exercise Shares” means the shares of Common Stock issued upon the
applicable exercise of a Warrant.

(bbb) “Warrant Register” has the meaning set forth in Section 3.4(c) hereof.

(ccc) “Warrant Restrictions” has the meaning set forth in Section 3.1(c) hereof.

(ddd) “Warrant Statements” has the meaning set forth in Section 3.1(c) hereof.

(eee) “Warrants” has the meaning set forth in the Recitals.

Section 1.2 Rules of Construction

(a) The singular form of any word used herein, including the terms defined in
Section 1.1 hereof, shall include the plural, and vice versa. The use herein of
a word of any gender shall include correlative words of all genders.

(b) Unless otherwise specified, references to Articles, Sections and other
subdivisions of this Agreement are to the designated Articles, Sections and
other subdivision of this Agreement as originally executed. The words “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole.

 

7



--------------------------------------------------------------------------------

(c) References to “$” are to dollars in lawful currency of the United States of
America.

(d) The Exhibits attached hereto are an integral part of this Agreement.

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.1 Appointment. The Company hereby appoints the Warrant Agent to act as
agent for the Company for the Warrants in accordance with the express terms and
subject to the conditions set forth in this Agreement (and no implied terms or
conditions), and the Warrant Agent hereby accepts such appointment and agrees to
perform the same in accordance with the express terms and conditions set forth
in this Agreement.

ARTICLE III

WARRANTS

Section 3.1 Issuance of Warrants.

(a) On the terms and subject to the conditions of this Agreement and in
accordance with the terms of the Plan of Reorganization, on or as soon as
practicable after the Distribution Date (such date, the “Date of Issuance”), the
Company will issue the Warrants to the holders of Unsecured Notes Claims and
General Unsecured Claims, as set forth in the Plan of Reorganization.

(b) Each Warrant shall be exercisable for 0.00001% of the Common Stock Deemed
Outstanding as of the date of such Warrant’s exercise, as may be adjusted from
time to time pursuant to this Agreement.

(c) Unless otherwise provided in this Agreement, the Warrants (such Warrants
being referred to as “Book-Entry Warrants”) shall be issued through the
book-entry facilities of The Depository Trust Company, as depositary (the
“Depositary”), in the form of one or more global warrant certificates (“Global
Warrant Certificates”), duly executed on behalf of the Company and
countersigned, either by manual or facsimile signature, by the Warrant Agent, in
the manner set forth in Section 3.2(b) below, which the Company shall deliver,
or cause to be delivered to the Depositary, on or promptly after the Effective
Date. Notwithstanding the foregoing, any Warrants that are not issuable through
the mandatory reorganization function of the Depositary shall either be
(x) represented by certificates (including the Global Warrant Certificates,
“Warrant Certificates”; and any Warrant represented by a Warrant Certificate,
other than a Global Warrant Certificate, being referred to as a “Certificated
Warrant”) or (y) issued by electronic entry registration on the books of the
Warrant Agent (“Direct Registration Warrants”) and shall be reflected on
statements issued by the Warrant Agent from time to time to the holders thereof
(the “Warrant Statements”); provided that any Certificated Warrants or Direct
Registration Warrants that are not subject to any restriction on Transfer or
exercise, or are not subject to any vesting requirements (such restrictions or
requirements, “Warrant Restrictions”), may be exchanged at any time for a
corresponding number of Book-Entry Warrants, in accordance with Section 6.1(d)
and the applicable procedures of the Depositary and the Warrant Agent.

 

8



--------------------------------------------------------------------------------

Section 3.2 Form of Warrant.

(a) Subject to Section 6.1 of this Agreement, the Global Warrant Certificates,
with the forms of election to exercise and of assignment printed on the reverse
thereof, shall be in substantially the form set forth in Exhibit A-1 attached
hereto. The Certificated Warrants, with the forms of election to exercise and of
assignment printed on the reverse thereof, shall be in substantially the form
set forth in Exhibit A-2 attached hereto. The Warrant Certificates may bear such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Agreement, and may have such letters, numbers or
other marks of identification or designation and such legends, summaries, or
endorsements placed thereon as may be required by the Depositary (including as
provided in Section 3.2(b)) or to comply with any Law or with any rules or
regulations made pursuant thereto or with any rules of any securities exchange
or as may, consistently herewith, or, be determined by the Chief Executive
Officer, President or Chief Financial Officer of the Company (each, an
“Appropriate Officer”) executing such Warrant Certificates, as evidenced by
their execution of the Warrant Certificates, provided any such insertions,
omissions, substitutions or variations shall be reasonably acceptable to the
Warrant Agent; and provided further, in each case, that they do not affect the
rights, duties, obligations, responsibilities, liabilities or indemnities of the
Warrant Agent.

(b) The Global Warrant Certificates shall bear a legend substantially in the
form indicated therefor on Exhibit A-1, subject to any additions or changes
required by the Depositary. The Global Warrant Certificates shall be deposited
on or after the Date of Issuance with the Warrant Agent and registered in the
name of Cede & Co., as the nominee of the Depositary. Each Global Warrant
Certificate shall represent such number of the outstanding Warrants as specified
therein, and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.

Section 3.3 Execution of Warrant Certificates.

(a) The Warrant Certificates shall be signed on behalf of the Company by an
Appropriate Officer. Each such signature upon the Warrant Certificates may be in
the form of a facsimile signature of any such Appropriate Officer and may be
imprinted or otherwise reproduced on the Warrant Certificates and for that
purpose the Company may adopt and use the facsimile signature of any Appropriate
Officer.

(b) If any Appropriate Officer who shall have signed any of the Warrant
Certificates shall cease to be such Appropriate Officer before the Warrant
Certificates so signed shall have been countersigned, either by manual or
facsimile signature, by the Warrant Agent or delivered or disposed of by or on
behalf of the Company, such Warrant Certificates nevertheless may be
countersigned and delivered or disposed of with the same force and effect as
though such Appropriate Officer had not ceased to be such Appropriate Officer of
the Company; and any Warrant Certificate may be signed on behalf of the Company
by any person who, at the actual

 

9



--------------------------------------------------------------------------------

date of the execution of such Warrant Certificate, shall be a proper Appropriate
Officer of the Company to sign such Warrant Certificate, although at the date of
the execution of this Agreement any such person was not such Appropriate
Officer.

(c) A Warrant Certificate shall be, and shall remain, subject to the provisions
of this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or shall have expired or been canceled in accordance
with the terms hereof.

Section 3.4 Registration and Countersignature.

(a) Upon receipt of a written order of the Company signed by an Appropriate
Officer instructing the Warrant Agent to do so, the Warrant Agent (i) shall upon
receipt of Warrant Certificates, including the Global Warrant Certificates, duly
executed on behalf of the Company, countersign, either by manual or facsimile
signature, such Warrant Certificates evidencing Warrants, and record such
Warrant Certificates, including the Registered Holders thereof, in the Warrant
Register, and (ii) shall register in the Warrant Register any Direct
Registration Warrants in the names of the initial Registered Holders thereof.
Such written order of the Company shall specifically state the number of
Warrants that are to be issued as Certificated Warrants or Direct Registration
Warrants and the name of the Registered Holders thereof, and the number of
Warrants that are to be issued as Book-Entry Warrants, and the Warrant Agent may
rely conclusively on such written order. Notwithstanding the foregoing or
anything else in this Agreement to the contrary, the Company shall not instruct
the Warrant Agent to register any Direct Registration Warrants unless and until
the Warrant Agent shall notify the Company in writing that it has the
capabilities to accommodate Direct Registration Warrants.

(b) No Warrant Certificate shall be valid for any purpose, and no Warrant
evidenced thereby shall be exercisable, until such Warrant Certificate has been
countersigned by the manual or facsimile signature of the Warrant Agent. Such
signature by the Warrant Agent upon any Warrant Certificate executed by the
Company shall be conclusive evidence that such Warrant Certificate so
countersigned has been duly issued hereunder.

(c) The Warrant Agent shall keep or cause to be kept, at an office designated
for such purpose, books (the “Warrant Register”) in which, subject to such
reasonable regulations as it may prescribe, it shall register the Certificated
Warrants or Direct Registration Warrants, and the Warrants represented by Global
Warrant Certificates, and exchanges, cancellations and Transfers of outstanding
Warrants in accordance with the procedures set forth in Section 6.1 of this
Agreement, all in a form satisfactory to the Company and the Warrant Agent. No
service charge shall be made for any exchange or registration of Transfer of the
Warrants, but the Company may require payment of a sum sufficient to cover any
stamp or other tax or other charge that may be imposed on any Registered Holder
in connection with any such exchange or registration of Transfer. The Warrant
Agent shall have no obligation to effect an exchange or register a Transfer
unless and until it is satisfied that any payments required by the immediately
preceding sentence have been made.

(d) Prior to due presentment for registration of Transfer or exchange of any
Warrants in accordance with the procedures set forth in this Agreement, the
Company and the

 

10



--------------------------------------------------------------------------------

Warrant Agent may deem and treat the person in whose name such Warrants are
registered upon the Warrant Register (the “Registered Holder” of such Warrants)
as the absolute owner of such Warrants, for all purposes including, without
limitation, for the purpose of any exercise thereof, any distribution to the
holder thereof and for all other purposes, and neither the Warrant Agent nor the
Company shall be affected by notice to the contrary. Neither the Company nor the
Warrant Agent will be liable or responsible for any registration or Transfer of
any Warrants that are registered or to be registered in the name of a fiduciary
or the nominee of a fiduciary.

Section 3.5 Capitalization. Upon the exercise of any Warrants, including the
automatic exercise in accordance with Section 4.9, or upon any request by a
Holder, the Company shall deliver to the Warrant Agent or a requesting Holder,
as applicable, a certificate of an authorized officer of the Company setting
forth a true, complete and accurate listing, of all the Common Stock Deemed
Outstanding as of the applicable Exercise Date or the date of such request, as
applicable, and representing and warranting that such list is true, complete and
accurate as of the applicable date. No Holder shall request any certificate more
often than once in any thirty (30) day period.

Section 3.6 Restriction on New Equity. Until the earlier of (i) the two-year
anniversary that the Equity Strike Price has been met and (ii) the date that no
Warrants remain outstanding, the Company shall not, directly or indirectly,
issue, by dividend, distribution, sale, gift, grant or otherwise, any equity
securities, stock appreciation rights, phantom stock rights or other rights with
equity features if any such securities, grants, awards or instruments would not
be included in the definition of Common Stock Deemed Outstanding.

Section 3.7 Deemed Liquidation Event. In connection with any contemplated Deemed
Liquidation Event, the Company shall use its best efforts to obtain a
transaction price that would result in the Equity Strike Price being met.

ARTICLE IV

TERMS AND EXERCISE OF WARRANTS

Section 4.1 The Equity Strike Price. Each Warrant shall entitle (i) in the case
of the Certificated Warrants or Direct Registration Warrants, the Registered
Holder thereof and (ii) in the case of Book-Entry Warrants, the Beneficial
Holder thereof ((i) and (ii) collectively, the “Holder”), subject to the
provisions of the Warrants and this Agreement, the right to acquire from the
Company 0.00001% of the Common Stock Deemed Outstanding at the time of exercise
(subject to adjustment from time to time as provided in Article V hereof), at
any time after the Distribution Date following the first date that the product
of (x) the Common Stock Deemed Outstanding (excluding all securities or parts of
securities not convertible, exercisable or otherwise able to be exchanged for
vested Shares immediately prior to the time of calculation) and (y) the Current
Sale Price, is equal to at least $230.0 million, as may be adjusted in
accordance with the terms herein (the “Equity Strike Price”) or in accordance
with Section 4.9; provided that in the event of any reorganization,
reclassification, consolidation, merger, sale or similar transaction involving
the Company and the Common Stock, without limiting the application of the
adjustments set forth in Article V and consistent therewith, references to the
“Company,” “Common Stock,” “Common Stock Deemed Outstanding,” “Current Sale
Price” and any related terms used to determine whether the Equity Strike Price
has been met shall be read to apply, mutatis mutandis, to the reorganized or
surviving entity and the securities or interests thereof or therein, as
applicable.

 

11



--------------------------------------------------------------------------------

Section 4.2 Exercise Period. Warrants may be exercised by the Holder thereof, in
whole or in part, at any time and from time to time after the Date of Issuance
and prior to 5:00 P.M., New York time on October 12, 2026 (the “Exercise
Period”). To the extent that a Warrant or portion thereof is not exercised prior
to the expiration of the Exercise Period, it shall be automatically cancelled
with no action by any Person, and with no further rights thereunder, upon such
expiration. The Company shall deliver prompt notice to each Holder following the
first date on which the Equity Strike Price is met; provided, however, that the
failure of the Company to give timely notice thereof shall not in any way
adversely affect the rights of Holders to exercise their Warrants hereunder. If
the Company has failed to give notice in accordance with the foregoing prior to
the end of the Exercise Period, the Exercise Period shall automatically be
tolled until the end of the thirtieth Business Day following the date on which
proper notice is delivered.

Section 4.3 Method of Exercise.

(a) In connection with the exercise of any Warrants, (i) the Holder of such
Warrants shall exchange the rights to acquire Common Stock represented thereby
by surrendering such Warrant (or portion thereof) to the Warrant Agent for the
number of Warrant Exercise Shares being exercised, up to the aggregate number of
Warrant Exercise Shares for which the Warrants are exercisable.

(b) Upon exercise of any Warrants, the Warrant Agent will (no later than three
(3) Business Days after receipt of an Exercise Form) deliver written notice to
the Company to confirm the number of shares of Common Stock issuable in
connection with such exercise. The Company shall calculate and transmit to the
Warrant Agent in a written notice, and the Warrant Agent shall have no duty,
responsibility or obligation to calculate, the number of shares of Common Stock
issuable in connection with any exercise. The Warrant Agent shall be entitled to
rely conclusively on any such written notice provided by the Company, and the
Warrant Agent shall not be liable for any action taken, suffered or omitted to
be taken by it in accordance with such written instructions or pursuant to this
Agreement. Such written notice from the Company shall also set forth the cost
basis for such shares of Common Stock issued pursuant to such exercise.

(c) Subject to the terms and conditions of the Warrants and this Agreement, the
Holder of any Warrants may exercise, in whole or in part, such Holder’s right to
acquire the Warrant Exercise Shares issuable upon exercise of such Warrants by:
(x) in the case of Certificated Warrants, properly completing and duly executing
the exercise form for the election to exercise such Warrants (including the
exercise forms referred to in clauses (y) and (z) below, an “Exercise Form”)
appearing on the reverse side of the Warrant Certificates, (y) in the case of
Direct Registration Warrants, providing an Exercise Form substantially in the
form of Exhibit B hereto, properly completed and duly executed by the Registered
Holder thereof, to the Warrant Agent, and (z) in the case of Book-Entry
Warrants, providing an Exercise Form substantially in the form of Exhibit C
hereto or otherwise complying with the practices and procedures of the
Depositary and its direct and indirect participants, as applicable.

 

12



--------------------------------------------------------------------------------

(d) Any exercise of Warrants pursuant to the terms of this Agreement shall be
irrevocable and shall constitute a binding agreement between the Holder and the
Company, enforceable in accordance with the terms of the Warrants and this
Agreement.

(e) In the case of Certificated Warrants, upon receipt of the Warrant
Certificate with the properly completed and duly executed Exercise Form, or in
the case of Direct Registration Warrants, upon receipt of an Exercise Form, in
each case pursuant to Section 4.3(c), the Warrant Agent shall:

(i) examine the Exercise Form and all other documents delivered to it by or on
behalf of Holders as contemplated hereunder to ascertain whether or not, on
their face, such Exercise Form and any such other documents have been executed
and completed in accordance with their terms and the terms hereof;

(ii) if an Exercise Form or other document appears, on its face, to have been
improperly completed or executed or some other irregularity in connection with
the exercise of the Warrants exists, endeavor to inform the appropriate parties
(including the person submitting such instrument) of the need for fulfillment of
all requirements, specifying those requirements which appear to be unfulfilled;

(iii) inform the Company of and cooperate with and assist the Company in
resolving any reconciliation problems between the information provided on any
Exercise Form received and the information on the Warrant Register;

(iv) advise the Company no later than three (3) Business Days after receipt of
an Exercise Form, of (A) the receipt of such Exercise Form and the number of
Warrant Exercise Shares in respect of which the Warrants are requested to be
exercised in accordance with the terms and conditions of this Agreement, (B) the
instructions with respect to delivery of the Common Stock deliverable upon such
exercise, subject to timely receipt of such information by the Warrant Agent,
and (C) such other information as the Company shall reasonably request; and

(v) subject to Common Stock being made available to the Warrant Agent by or on
behalf of the Company, and written instructions from the Company, liaise with
the transfer agent for the Common Stock for the issuance and registration (in
electronic entry form, in the case of Direct Registration Warrants) of the
number of shares of Common Stock issuable upon exercise of the Warrants in
accordance with the Exercise Form.

The Company reserves the right to reject any and all Exercise Forms that it
determines are not in proper form. Any such determination by the Company shall
be final and binding on the Holders of the Warrants, absent manifest error.
Moreover, the Company reserves the absolute right to waive any of the conditions
to any particular exercise of Warrants or any defects in the Exercise Form(s)
with regard to any particular exercise of Warrants. The Company shall provide
prompt written notice to the Warrant Agent of any such rejection or waiver. In
the event the Company

 

13



--------------------------------------------------------------------------------

rejects a purported exercise of Warrants in accordance with the forgoing on or
after the Exercise Date, the Exercise Date with respect to such Warrants shall
automatically toll until the earlier of (x) the acceptance of final Exercise
Forms by the Company giving effect to the purported exercise or (y) 30 Business
Days following the delivery of notice by the Company or the Warrant Agent to the
exercising Holder of the Company’s rejection of the initial Exercise Forms.

(f) In the case of Book-Entry Warrants, the Company and the Warrant Agent shall
cooperate with the Depositary and its direct and indirect participants in order
to effectuate the exercise of such Warrants, in accordance with the applicable
practices and procedures of the Depositary and such participants, including the
manner of delivery of notice of exercise by the Beneficial Holders thereof,
which may be substantially in the form of Exhibit C or in such other form as
shall be prescribed by such participants, as applicable.

(g) The Warrant Agent shall not be under any duty to give notice to the Holders
of the Warrants of any irregularities in any exercise of Warrants, nor shall it
incur any liability for the failure to give such notice.

(h) All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of services (the
“Funds”) shall be held by the Warrant Agent as agent for the Company and
deposited in one or more bank accounts to be maintained by the Warrant Agent in
its name as agent for the Company. Until paid pursuant to the terms of this
Agreement, the Warrant Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Warrant Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Warrant Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party.

Section 4.4 Issuance of Common Stock.

(a) Upon the effectiveness of any exercise of any Warrants pursuant to
Section 4.3, the Company shall, subject to Section 4.6, promptly at its expense,
and in no event later than five (5) Business Days after the Exercise Date, cause
to be issued as directed by the Holder of such Warrants the total number of
whole shares of Common Stock for which such Warrants are being exercised (as the
same may be hereafter adjusted pursuant to Article V) in such denominations as
are requested by the Holder as set forth below:

(i) in the case of the exercise of any Certificated Warrants or Direct
Registration Warrants by the Registered Holder thereof, by electronic entry on
the books of the Company’s transfer agent, registered as directed by the Holder,
and

(ii) in the case of the exercise of any Book-Entry Warrants by the Beneficial
Holder thereof, by same-day or next-day credit to the Depositary in accordance
with the practices and procedures of the Depositary and its respective
participants, delivered to such account as directed by the Holder.

 

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding the five (5) Business Day period set forth in
Section 4.4(a), the Warrant Exercise Shares shall be deemed to have been issued
at the time at which all of the conditions to such exercise have been fulfilled,
and the Holder, or other person to whom the Holder shall direct the issuance
thereof, shall be deemed for all purposes to have become the holder of such
Warrant Exercise Shares at such time.

Section 4.5 Reservation of Shares.

(a) The Company agrees that it shall at all times reserve and keep available out
of its authorized but unissued shares of Common Stock solely for the purpose of
issuance upon the exercise of the Warrants, a number of shares of Common Stock
equal to the aggregate Warrant Exercise Shares issuable upon the exercise of all
outstanding Warrants. The Company shall use commercially reasonable efforts to
take all such actions as may be necessary to assure that all such shares of
Common Stock may be so issued without violating the Company’s governing
documents, any agreements to which the Company is a party on the date thereof,
any requirements of any national securities exchange upon which shares of Common
Stock may be listed or any applicable Laws. The Company shall not take any
action which would cause the number of authorized but unissued shares of Common
Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Warrants.

(b) The Company covenants that it will take such actions as may be necessary or
appropriate in order that all Warrant Exercise Shares issued upon exercise of
the Warrants will, upon issuance in accordance with the terms of this Agreement,
be fully paid and non-assessable and free from any and all (i) security
interests created by or imposed upon the Company and (ii) taxes, liens and
charges with respect to the issuance thereof. If at any time prior to the
expiration of the Exercise Period the number and kind of authorized but unissued
shares of the Company’s capital stock shall not be sufficient to permit exercise
in full of the Warrants, the Company will promptly take such corporate action as
may, in the opinion of its counsel, be reasonably necessary (including seeking
stockholder approval, if required) to increase its authorized but unissued
shares to such number of shares as shall be sufficient for such purposes. The
Company agrees that its issuance of Warrants shall constitute full authority to
its officers who are charged with the issuance of Warrant Exercise Shares to
issue Warrant Exercise Shares upon the exercise of Warrants.

(c) The Company represents and warrants to the Holders that the issuance of the
Warrants and the issuance of shares of Common Stock upon exercise thereof in
accordance with the terms hereof will not constitute a breach of, or a default
under, its governing documents and any other material agreements to which the
Company is a party on the date hereof.

Section 4.6 Fractional Shares. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to issue any
fraction of a share of its capital stock in connection with the exercise of any
Warrants, and in any case where a Registered Holder of Warrants would, except
for the provisions of this Section 4.6, be entitled under the terms thereof to
receive a fraction of a share upon the exercise of such Warrants, the Company
shall, upon the exercise of such Warrants, issue or cause to be issued only the
largest whole number of Warrant Exercise Shares issuable upon such exercise (and
such fraction of a share will be disregarded, and the Holder shall not have any
rights or be entitled to any payment with

 

15



--------------------------------------------------------------------------------

respect to such fraction of a share); provided that the number of whole Warrant
Exercise Shares which shall be issuable upon the contemporaneous exercise of any
Warrants shall be computed on the basis of the aggregate number of Warrant
Exercise Shares issuable upon exercise of all such Warrants.

Section 4.7 Close of Books; Par Value. The Company shall not close its books
against the Transfer of any Warrants or any Warrant Exercise Shares in any
manner which interferes with the timely exercise of such Warrants.

Section 4.8 Payment of Taxes. In connection with the exercise of any Warrants,
the Company shall not be required to pay any tax or other charge imposed in
respect of any transfer involved in the Company’s issuance and delivery of
shares of Common Stock (including certificates therefor) (or any payment of cash
or other property in lieu of such shares) to any recipient other than the Holder
of the Warrants being exercised, and in case of any such tax or other charge,
the Warrant Agent and the Company shall not be required to issue or deliver any
such shares (or cash or other property in lieu of such shares) until (x) such
tax or charge has been paid or an amount sufficient for the payment thereof has
been delivered to the Warrant Agent or the Company or (y) it has been
established to the Company’s and the Warrant Agent’s satisfaction that any such
tax or other charge that is or may become due has been paid. The Company shall
pay any and all documentary, stamp or similar issue taxes that may be payable
upon the issuance of Common Shares to the Holder of the Warrant upon the
exercise of the Warrants hereunder. For the avoidance of doubt, the Warrant
Agent shall not have any duty or obligation to take any action under any section
of this Agreement that requires the payment of taxes or charges, unless and
until the Warrant Agent is satisfied that all such taxes and/or charges have
been paid.

Section 4.9 Automatic Exercise.

(a) Notwithstanding any other provision of this Agreement, except with respect
to the Warrants held by a Holder delivering an Opt-Out Notice (as defined
below), in the case of a Deemed Liquidation Event all Warrants outstanding as of
the close of business on the Business Day immediately preceding the
effectiveness of the Deemed Liquidation Event shall be deemed exercised (even if
not surrendered) immediately prior to the consummation of the Deemed Liquidation
Event and the Equity Strike Price condition shall be deemed to have been
satisfied in full. For the avoidance of doubt, each Person in whose name any
shares of Common Stock are issued as a result of this Section 4.9 shall for all
purposes be deemed to have become the holder of record of such shares as of
immediately prior to the effectiveness of the Deemed Liquidation Event.

(b) At least 20 Business Days prior to the effectiveness of a Deemed Liquidation
Event, the Company shall notify each Holder of such Deemed Liquidation Event and
the number of shares of Common Stock, if any, issuable to such Holder as a
result of automatic exercise pursuant to this Section 4.9. The Holder shall
thereafter have 10 Business Days to deliver notice to the Company of its intent
to opt out of the automatic exercise pursuant to this Section 4.9 (an “Opt-Out
Notice”) with respect to all or a portion of its Warrants, as a result of which
any such Warrants for which an Opt-Out-Notice has been timely delivered shall
remain outstanding, subject to adjustment in accordance with the terms set forth
herein.

 

16



--------------------------------------------------------------------------------

(c) In the event the Company fails to give proper notice of a Deemed Liquidation
Event such that Holders are not afforded at least 10 Business Days to deliver an
Opt-Out Notice, the Company shall make such arrangements (and shall not
consummate any Deemed Liquidation Event as a result of which the Company is not
the surviving entity unless the succeeding entity has agreed to be bound by the
terms of this Agreement) to re-issue replacement Warrants in exchange for the
Common Stock issued upon automatic exercise as a result of this Section 4.9 (or
for the consideration received in respect of such Common Stock) to any Holder
delivering an Opt-Out Notice prior to the later of (i) 10 Business Days
following such Holders’ receipt of notice of the effectiveness of the Deemed
Liquidation Event and (ii) 30 Business Days following the effectiveness of the
Deemed Liquidation Event. In the event a Holder delivers a post-closing Opt-Out
Notice, the automatic exercise shall be deemed to have been void ab initio with
respect to the applicable Warrants.

ARTICLE V

ADJUSTMENT OF NUMBER OF WARRANT EXERCISE SHARES

In order to prevent dilution of the acquisition rights granted under the
Warrants, the securities issuable upon exercise of each Warrant shall be subject
to adjustment from time to time as provided in this Article V (in each case,
after taking into consideration any prior adjustments pursuant to this Article
V).

Section 5.1 Adjustment to Number of Warrant Exercise Shares Upon Reorganization,
Reclassification, Consolidation or Merger. Subject to Section 4.9, in the event
of any (i) capital reorganization of the Company, (ii) reclassification of the
stock of the Company (other than a change in par value or from par value to no
par value or from no par value to par value or as a result of a stock dividend
or subdivision, split-up or combination of shares), (iii) consolidation or
merger of the Company with or into another Person, (iv) sale of all or
substantially all of the Company’s consolidated assets to another Person or
(v) other similar transaction, in each case which entitles the holders of Common
Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, the
Warrants shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Exercise Shares then exercisable under the Warrants, be exercisable upon
satisfaction of the Equity Strike Price for the kind and number of shares of
stock or other securities or assets of the Company or of the successor Person
resulting from such transaction to which the Holders would have been entitled
upon such reorganization, reclassification, consolidation, merger, sale or
similar transaction if the Holders had exercised the Warrants in full
immediately prior to the time of such reorganization, reclassification,
consolidation, merger, sale or similar transaction and acquired the applicable
number of Warrant Exercise Shares then issuable upon exercise of the Warrants as
a result of such exercise (without taking into account any limitations or
restrictions on the exercisability of the Warrants); and, in such case,
appropriate adjustment (in form and substance satisfactory to the Holders) shall
be made with respect to the Holders’ rights under the Warrants to insure that
the provisions of this Article V shall thereafter be applicable, as nearly as
possible, to the Warrants in relation to any

 

17



--------------------------------------------------------------------------------

shares of stock, securities or assets thereafter acquirable upon exercise of the
Warrants. The provisions of this Section 5.1 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions. The Company shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction unless,
prior to the consummation thereof, the successor Person (if other than the
Company) resulting from such reorganization, reclassification, consolidation,
merger, sale or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Agreement and satisfactory
to the Holders, the obligation to deliver to the Holders such shares of stock,
securities or assets which, in accordance with the foregoing provisions and the
other terms and conditions of this Agreement, including the adjustments set
forth in this Article V, such Holders shall be entitled to receive upon exercise
of the Warrants. Notwithstanding anything to the contrary contained herein, with
respect to any corporate event or other transaction contemplated by the
provisions of this Section 5.1, the Holders shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 4.2 instead of giving effect to the provisions
contained in this Section 5.1 with respect to the Warrants.

Section 5.2 Other Dividends and Distributions. If the Company shall, at any time
or from time to time after the Effective Date, make or declare, or fix a record
date for the determination of holders of Common Stock entitled to receive, a
dividend or any other distribution payable in securities of the Company (other
than a dividend or distribution of shares of Common Stock, Options or
Convertible Securities in respect of outstanding shares of Common Stock), cash
or other property (including as a result of any equity repurchases), then the
Equity Strike Price shall be reduced by the aggregate fair value of such
dividend or distribution as reasonably determined in good faith by the Board of
Directors; provided that the Holders shall have the right to dispute such
calculation using the same dispute resolution mechanics set forth in the
definition of “Current Sale Price”; provided, further, that no such provision
shall be made if the Holders receive, simultaneously with the distribution to
the holders of Common Stock, a dividend or other distribution of such
securities, cash or other property in an amount equal to the amount of such
securities, cash or other property as the Holders would have received if the
Warrants had been exercised in full into Warrant Exercise Shares on the date of
such event.

Section 5.3 Certain Events. If any event of the type contemplated by the
provisions of this Article V but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Board of Directors shall make an appropriate adjustment in the number of Warrant
Exercise Shares issuable upon exercise of the Warrants or the Equity Strike
Price so as to protect the rights of the Holders in a manner consistent with the
provisions of this Article V; provided, that no such adjustment pursuant to this
Section 5.3 shall decrease the number of Warrant Exercise Shares issuable or
increase the Equity Strike Price as otherwise determined pursuant to this
Article V.

Section 5.4 Notices. Whenever the number and/or kind of Warrant Exercise Shares
is adjusted as herein provided, the Company shall (i) prepare and deliver, or
cause to be prepared and delivered, forthwith to the Warrant Agent a written
statement setting forth the adjusted number and/or kind of shares issuable upon
the exercise of Warrants after such adjustment, the

 

18



--------------------------------------------------------------------------------

facts requiring such adjustment and the computation by which adjustment was
made, and (ii) cause the Warrant Agent to give written notice to each Registered
Holder in the manner provided in Section 9.2 below, of the record date or the
effective date of the event. Failure to give such notice, or any defect therein,
shall not affect the legality or validity of such event. The Warrant Agent shall
be fully protected in relying upon any such written notice delivered in
accordance with this Section 5.4, and on any adjustment therein contained, and
shall not be deemed to have knowledge of any such adjustment unless and until it
shall have received such written notice. Notwithstanding anything to the
contrary contained herein, the Warrant Agent shall have no duty or obligation to
investigate or confirm whether the information contained in any such written
notice complies with the terms of this Agreement or any other document,
including the Warrant Certificates. The Warrant Agent shall have no duty to
determine when an adjustment under this Article V should be made, how any such
adjustment should be calculated, or the amount of any such adjustment.

Section 5.5 Form of Warrant After Adjustments. The form of the Warrant
Certificate need not be changed because of any adjustments in the number and/or
kind of shares issuable upon exercise of the Warrants, and Warrant Certificates
theretofore or thereafter issued may continue to express the same number and
kind of shares as are stated therein, as initially issued. The Company, however,
may at any time in its sole discretion make any change in the form of Warrant
Certificate that it may deem appropriate to give effect to such adjustments and
that does not affect the substance of the Warrant Certificate (including the
rights, duties, liabilities or obligations of the Warrant Agent), and any
Warrant Certificate thereafter issued, whether in exchange or substitution for
an outstanding Warrant Certificate, may be in the form so changed.

ARTICLE VI

TRANSFER AND EXCHANGE OF WARRANTS

Section 6.1 Registration of Transfers and Exchanges.

(a) Transfer and Exchange of Book-Entry Warrants. The Transfer (as defined
below) and exchange of Book-Entry Warrants shall be effected through the
Depositary and its direct and indirect participants, in accordance with the
practices and procedures therefor of the Depositary and such participants. As
used herein, “Transfer” means any transfer, sale, assignment or other
disposition of the Warrants.

(b) Exchange of Book-Entry Warrants for Certificated Warrants or Direct
Registration Warrants. If at any time:

(i) the Depositary for the Global Warrant Certificates notifies the Company that
the Depositary is unwilling or unable to continue as Depositary for the Global
Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

 

19



--------------------------------------------------------------------------------

(ii) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Certificated Warrants or
Direct Registration Warrants under this Agreement, then upon written
instructions signed by an Appropriate Officer of the Company, the Warrant Agent
shall register and issue Certificated Warrants, or shall register Direct
Registration Warrants, in an aggregate number equal to the number of Book-Entry
Warrants represented by the Global Warrant Certificates, in accordance with such
written instructions. Such written instructions provided by the Company shall
state that the Certificated Warrants or Direct Registration Warrants issued in
exchange for Book-Entry Warrants pursuant to this Section 6.1(a) shall be
registered in such names and in such amounts as the Depositary, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent.

(c) Transfer and Exchange of Certificated Warrants or Direct Registration
Warrants. When Certificated Warrants or Direct Registration Warrants are
presented to the Warrant Agent with a written request:

(i) to register the Transfer of such Certificated Warrants or Direct
Registration Warrants; or

(ii) to exchange such Certificated Warrants or Direct Registration Warrants for
an equal number of Certificated Warrants or Direct Registration Warrants,
respectively, of other authorized denominations,

the Warrant Agent shall register the Transfer or make the exchange, and in the
case of Certificated Warrants shall issue such new Warrant Certificates, as
requested if its customary requirements for such transactions are met, provided,
that (A) the Warrant Agent shall have received (x) a written instruction of
Transfer in form satisfactory to the Warrant Agent, duly executed by the
Registered Holder thereof or by his attorney, duly authorized in writing, (y) a
written order of the Company signed by an Appropriate Officer authorizing such
exchange and (z) in the case of Certificated Warrants, surrender of the Warrant
Certificate or Warrant Certificates representing same duly endorsed for Transfer
or exchange.

(d) Exchange of Certificated Warrants or Direct Registration Warrants for
Book-Entry Warrants. Certificated Warrants or Direct Registration Warrants that
are not subject to any Warrant Restrictions or subject to the restrictions set
forth in Section 6.4, may be exchanged for Book-Entry Warrants upon satisfaction
of the requirements set forth below and any additional applicable requirements
of the Depositary. Upon receipt by the Warrant Agent of appropriate written
instruments of transfer with respect to such Certificated Warrants or Direct
Registration Warrants, in form satisfactory to the Warrant Agent, and in the
case of Certificated Warrants, surrender of the Warrant Certificate or
Certificate(s) representing same duly endorsed for Transfer or exchange,
together with written instructions directing the Warrant Agent to make, or to
direct the Depositary to make, an endorsement on the Global Warrant Certificate
to reflect an increase in the number of Warrants represented by the Global
Warrant Certificate equal to the number of Warrants represented by such
Certificated Warrants or Direct Registration Warrants, then the Warrant Agent
shall cancel such Certificated Warrants or Direct Registration Warrants

 

20



--------------------------------------------------------------------------------

on the Warrant Register and cause, or direct the Depositary to cause, in
accordance with the standing instructions and procedures existing between the
Depositary and the Warrant Agent, the number of Book-Entry Warrants represented
by the Global Warrant Certificate to be increased accordingly. If no Global
Warrant Certificates are then outstanding, or if the Global Warrant Certificates
then outstanding cannot be used for such purposes, the Company shall issue and
the Warrant Agent shall countersign, by either manual or facsimile signature, a
new Global Warrant Certificate representing the appropriate number of Book-Entry
Warrants. Any exchange pursuant to this Section 6.1(d) shall be subject to the
Company’s prior written approval.

(e) Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 6.1(f)), unless and until it is exchanged in
whole for Certificated Warrants or Direct Registration Warrants, a Global
Warrant Certificate may not be transferred as a whole except by the Depositary
to a nominee of the Depositary or by a nominee of the Depositary to the
Depositary or another nominee of the Depositary or by the Depositary or any such
nominee to a successor Depositary or a nominee of such successor Depositary.

(f) Restrictions on Transfer. No Warrants or Warrant Exercise Shares shall be
sold, exchanged or otherwise transferred in violation of the Securities Act or
state securities Laws.

(g) Exchange of Global Warrant Certificate. A Global Warrant Certificate may be
exchanged for another Global Warrant Certificate of like or similar tenor for
purposes of complying with the practices and procedures of the Depositary.

(h) Cancellation of Global Warrant Certificate. At such time as all beneficial
interests in a Global Warrant Certificates have either been exchanged for
Certificated Warrants or Direct Registration Warrants, redeemed, repurchased or
cancelled, the Global Warrant Certificate shall be returned to, or retained and
cancelled pursuant to applicable Law by, the Warrant Agent, upon written
instructions from the Company satisfactory to the Warrant Agent.

Section 6.2 Obligations with Respect to Transfers and Exchanges of Warrants.

(a) All Certificated Warrants or Direct Registration Warrants issued upon any
registration of Transfer or exchange of Certificated Warrants or Direct
Registration Warrants, respectively, shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Certificated
Warrants or Direct Registration Warrants surrendered upon such registration of
Transfer or exchange. No service charge shall be made to a Registered Holder for
any registration, Transfer or exchange of any Certificated Warrants or Direct
Registration Warrants, but the Company or the Warrant Agent may require payment
of a sum sufficient to cover any stamp or other tax or other charge that may be
imposed on the Registered Holder in connection with any such exchange or
registration of Transfer. The Warrant Agent shall forward any such sum collected
by it to the Company or to such persons as the Company shall specify by written
notice. The Warrant Agent shall have no obligation to effect an exchange or
register a Transfer unless and until it is satisfied that all such taxes and/or
charges have been paid.

 

21



--------------------------------------------------------------------------------

(b) So long as the Depositary, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depositary or such nominee, as the case may be,
shall be considered by the Company, the Warrant Agent, and any agent of the
Company or the Warrant Agent as the sole owner or holder of the Warrants
represented by such Global Warrant Certificate for all purposes under this
Agreement. Neither the Company nor the Warrant Agent, in its capacity as
registrar for such Warrants, will have any responsibility or liability for any
aspect of the records relating to beneficial interests in a Global Warrant
Certificate or for maintaining, supervising or reviewing any records relating to
such beneficial interests. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Warrant Agent, or any agent of the Company or the
Warrant Agent from giving effect to any written certification, proxy, or other
authorization furnished by the Depositary or impair the operation of customary
practices of the Depositary governing the exercise of the rights of a holder of
a beneficial interest in a Global Warrant Certificate.

(c) Subject to Section 6.1(c) and this Section 6.2, the Warrant Agent shall,

(i) in the case of Certificated Warrants, upon receipt of all information
required to be delivered hereunder, from time to time register the Transfer of
any outstanding Certificated Warrants in the Warrant Register, upon delivery by
the Registered Holder thereof, at the Warrant Agent’s office designated for such
purpose, of the Warrant Certificate representing such Certificated Warrants,
properly completed and duly endorsed for Transfer, by the Registered Holder
thereof or by the duly appointed legal representative thereof or by a duly
authorized attorney, and upon any such registration of Transfer, a new Warrant
Certificate shall be issued to the transferee; and

(ii) in the case of Direct Registration Warrants, upon receipt of all
information required to be delivered hereunder, from time to time register the
Transfer of any outstanding Direct Registration Warrants in the Warrant
Register, upon delivery by the Registered Holder thereof, at the Warrant Agent’s
office designated for such purpose, of a form of assignment substantially in the
form of Exhibit D hereto, properly completed and duly executed by the Registered
Holder thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney, and upon any such registration of Transfer, new Direct
Registration Warrants shall be issued to the transferee.

Section 6.3 RESERVED.

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS

Section 7.1 No Rights or Liability as Stockholder. Nothing contained in the
Warrants shall be construed as conferring upon the Holder or his, her or its
transferees the right to vote or, except as set forth in Section 5.2, to receive
dividends or, to consent or to receive notice as a stockholder in respect of any
meeting of stockholders for the election of directors of the Company or of any
other matter, or any rights whatsoever as stockholders of the Company. The vote
or consent of any Holder shall not be required with respect to any stockholder
action of the Company and no Holder shall have any right not expressly conferred
hereunder or under, or by applicable Law with respect to, the Warrants or any
Warrant Certificates held by such Holder. Except as otherwise provided herein
(including Section 5.2), no Holder, by reason of the

 

22



--------------------------------------------------------------------------------

ownership or possession of a Warrant or Warrant Certificate, shall have any
right to receive any cash dividends, stock dividends, allotments or rights or
other distributions paid, allotted or distributed or distributable to the
holders of Common Stock prior to, or for which the relevant record date
preceded, the date of the exercise of such Warrant. No provision thereof and no
mere enumeration therein of the rights or privileges of the Holder shall give
rise to any liability of such Holder as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

Section 7.2 Notice to Registered Holders. The Company shall give notice to
Registered Holders by regular mail, and prompt written notice thereof to the
Warrant Agent, if at any time prior to the expiration or exercise in full of the
Warrants, any of the following events shall occur:

(a) the payment of any dividend (other than a regular quarterly cash dividend)
payable in any securities upon shares of Common Stock or the making of any
distribution (including as a result of any equity repurchase) to any holders of
Common Stock;

(b) the issuance to all holders of Common Stock of any additional shares of
Common Stock or of rights, options or warrants to subscribe for or purchase
Common Stock or of any other subscription rights, options or warrants;

(c) the issuance of any additional Common Stock, Options or Convertible
Securities that would result in an adjustment to the number of Warrant Exercise
Shares issuable upon exercise of the Warrants;

(d) a capital reorganization of the Company, reclassification of the Common
Stock of the Company, consolidation or merger of the Company with or into
another Person, or sale of all or substantially all of the Company’s assets to
another Person;

(e) a dissolution, liquidation or winding up of the Company;

(f) the occurrence of any other event that would result in an adjustment to the
number of Warrant Exercise Shares issuable upon exercise of the Warrants under
Article V or to the Equity Strike Price; or

(g) the occurrence of a Deemed Liquidation Event.

Such giving of notice shall be initiated at least ten (10) days prior to the
date fixed as the record date or the date of closing of the Company’s stock
transfer books for the determination of the stockholders entitled to such
dividend, distribution or subscription rights, or of the stockholders entitled
to vote on such capital reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up or the proposed effective date of a
capital reorganization, reclassification, consolidation, merger, sale, issuance
of Additional Common Stock, Options or Convertible Securities or any other event
that would result in an adjustment to the number of Warrant Exercise Shares
issuable upon exercise of the Warrants under Article V. Such notice shall
specify such record date or the date of closing the stock transfer books or
proposed effective date, as the case may be. Failure to provide such notice
shall not affect the validity of any action taken. For the avoidance of doubt,
no such notice (or failure to provide it to any Holder) shall supersede or limit
any adjustment called for by Article V by reason of any event as to which notice
is required by this Section 7.2.

 

23



--------------------------------------------------------------------------------

Section 7.3 Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If any
Warrant Certificate is lost, stolen, mutilated or destroyed, the Company may
issue, and upon written request by the Company, the Warrant Agent shall
countersign, either by manual or facsimile signature, and deliver, in exchange
and substitution for and upon cancellation of the mutilated Warrant Certificate,
or in lieu of and substitution for the Warrant Certificate lost, stolen or
destroyed, a new Warrant Certificate of like tenor in accordance with written
instructions from the Company and subject to the terms of this Section 7.3. In
the case of Warrant Certificates other than Global Warrant Certificates, the
Company or the Warrant Agent may in its discretion require evidence reasonably
satisfactory to it of the loss, theft or destruction of such Warrant
Certificate, and an indemnity reasonably satisfactory to it and holding it and
the Company harmless and absent notice to the Warrant Agent that such
replacement certificates have been acquired by a bona fide purchaser. Applicants
for such substitute Warrant Certificates shall also comply with such other
regulations and pay such other charges as the Company or the Warrant Agent may
require.

Section 7.4 Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Warrants, such Warrants shall be cancelled and retired, in the case of
Certificated Warrants or Direct Registration Warrants, by appropriate notation
on the Warrant Register, and, in the case of Book-Entry Warrants, in accordance
with the practices and procedures of the Depositary, including if required by
such practices and procedures by appropriate notation on the applicable Global
Warrant Certificate.

ARTICLE VIII

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

Section 8.1 Resignation, Removal, Consolidation or Merger of Warrant Agent.

(a) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. In the event of any such resignation of the Warrant
Agent or successor thereto, the Company shall promptly give notice of such
resignation to Registered Holders by regular mail. If the office of the Warrant
Agent becomes vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a successor Warrant Agent in place of the
Warrant Agent. If the Company shall fail to make such appointment within a
period of sixty (60) days after it has been notified in writing of such
resignation or incapacity by the Warrant Agent or by the Registered Holder of a
Warrant, then the Registered Holder of any Warrant may apply to the Supreme
Court of the State of New York for the County of New York for the appointment of
a successor Warrant Agent at the Company’s cost. The Company may, at any time
and for any reason at no cost to the Holders, remove the Warrant Agent and
appoint a successor Warrant Agent by written instrument signed by the Company
and specifying such removal and the date when it is intended to become
effective, one copy of which shall be delivered to the Warrant Agent being
removed and one copy to the successor Warrant Agent. Any successor Warrant
Agent, whether appointed

 

24



--------------------------------------------------------------------------------

by the Company or by such court, shall be a Person organized and existing under
the Laws of the United States of America, or any state thereunder, in good
standing. After appointment, any successor Warrant Agent shall be vested with
all the authority, powers, rights, immunities, duties and obligations of its
predecessor Warrant Agent with like effect as if originally named as Warrant
Agent hereunder, without any further act or deed; but if for any reason it
becomes necessary or appropriate, the predecessor Warrant Agent shall execute
and deliver, at the expense of the Company, an instrument transferring to such
successor Warrant Agent all the authority, powers, rights, immunities, duties
and obligations of such predecessor Warrant Agent hereunder; and upon request of
any successor Warrant Agent, the Company shall make, execute, acknowledge and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties and obligations.

(b) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall (i) give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment, and (ii) cause written notice thereof to
be delivered to each Registered Holder at such Holder’s address appearing on the
Warrant Register. Failure to give any notice provided for in this Section 8.1(b)
or any defect therein shall not affect the legality or validity of the removal
of the Warrant Agent or the appointment of a successor Warrant Agent, as the
case may be.

(c) Merger, Consolidation or Name Change of Warrant Agent.

(i) Any Person into which the Warrant Agent may be merged or with which it may
be consolidated or any Person resulting from any merger or consolidation to
which the Warrant Agent shall be a party shall be the successor Warrant Agent
under this Agreement, without any further act or deed, if such person would be
eligible for appointment as a successor Warrant Agent under the provisions of
Section 8.1(a). If any of the Warrant Certificates have been countersigned but
not delivered at the time such successor to the Warrant Agent succeeds under
this Agreement, any such successor to the Warrant Agent may adopt the
countersignature of any previous Warrant Agent; and if at that time any of the
Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor Warrant Agent; and
in all such cases such Warrant Certificates shall have the full force provided
in the Warrant Certificates and in this Agreement.

(ii) If at any time the name of the Warrant Agent is changed and at such time
any of the Warrant Certificates have been countersigned but not delivered, the
Warrant Agent whose name has changed may adopt the countersignature under its
prior name; and if at that time any of the Warrant Certificates have not been
countersigned, the Warrant Agent may countersign such Warrant Certificates
either in its prior name or in its changed name; and in all such cases such
Warrant Certificates shall have the full force provided in the Warrant
Certificates and in this Agreement.

 

25



--------------------------------------------------------------------------------

Section 8.2 Fees and Expenses of Warrant Agent.

(a) Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as Warrant Agent and will reimburse the Warrant
Agent upon demand for all reasonable and documented out-of-pocket expenses
(including reasonable counsel fees and expenses), taxes and governmental charges
and other charges of any kind and nature incurred by the Warrant Agent in
connection with the negotiation, preparation, delivery, administration,
execution, modification, waiver, delivery, enforcement or amendment of this of
this Agreement and the exercise and performance of its duties hereunder.

(b) Further Assurances. The Company agrees to perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

Section 8.3 Duties of Warrant Agent.

(a) Covered Persons. References to the Warrant Agent in this Section 8.3 shall
include the Warrant Agent and its affiliates, principles, directors, officers,
employees, agents, representatives, attorneys, accountants, advisors and other
professionals.

(b) Liability.

(i) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement, the Warrant
Statements or in the Warrant Certificates (except, in each case, its
countersignature thereof) or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Company
only. The Warrant Agent shall not be under any responsibility in respect of the
validity or sufficiency of this Agreement or the execution and delivery hereof
or in respect of the validity or execution of any Warrant Certificate (except,
in each case, its countersignature thereof); nor shall the Warrant Agent be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant Certificate to be complied with by the
Company; nor shall the Warrant Agent be responsible for the making of any
adjustment in the number and/or kind of shares issuable upon the exercise of a
Warrants required under the provisions of Article V or be responsible for the
manner, method or amount of any such change or the ascertaining of the existence
of facts that would require any such change; nor shall the Warrant Agent by any
act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Warrant Exercise Shares to be issued
pursuant to this Agreement or any Warrant or as to whether any Warrant Exercise
Shares will, when issued, be validly issued and fully paid and non-assessable.
The Warrant Agent shall not be accountable or under any duty or responsibility
for the use by the Company of any Warrant Certificate authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Agreement or
for the application by the Company of the proceeds of the issue and sale, or
exercise, of the Warrants.

 

26



--------------------------------------------------------------------------------

(ii) The Warrant Agent shall have no liability under, and no duty to inquire as
to, the provisions of any agreement, instrument or document other than this
Agreement, including any Warrant Certificate.

(iii) The Warrant Agent may rely on and shall incur no liability or
responsibility to the Company, any Holder, or any other Person for any action
taken, suffered or omitted to be taken by it upon any notice, instruction,
request, resolution, waiver, consent, order, certificate, affidavit, statement,
or other paper, document or instrument furnished to the Warrant Agent hereunder
and reasonably believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties. The Warrant Agent shall be under no
duty to inquire into or investigate the validity, accuracy or content of any
such notice, instruction, request, resolution, waiver, consent, order,
certificate, affidavit, statement, or other paper, document or instrument. The
Warrant Agent shall not take any instructions or directions except those given
in accordance with this Agreement.

(iv) The Warrant Agent shall act hereunder solely as agent for the Company and
in a ministerial capacity and does not assume any obligation or relationship of
agency or trust with any of the Holders, and its duties shall be determined
solely by the provisions hereof. The Warrant Agent shall not be liable for any
action taken, suffered or omitted to be taken in connection with this Agreement
except to the extent that a court of competent jurisdiction determines that its
own gross negligence, willful misconduct or bad faith (as each is determined by
a final, nonappealable judgment) was the primary cause of any loss.

(v) Anything in this Agreement to the contrary notwithstanding, absent fraud or
willful misconduct, in no event shall the Warrant Agent be liable for any
special, incidental, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Warrant
Agent has been advised of the likelihood of such loss or damage. Notwithstanding
anything contained in this Agreement to the contrary, any liability of the
Warrant Agent under this Agreement shall be limited in the aggregate to an
amount equal to the annual fees paid by the Company to the Warrant Agent
hereunder.

(vi) All rights and obligations contained in this Section 8.3 shall survive the
termination of this Agreement and the resignation, replacement, incapacity or
removal of the Warrant Agent. All fees and expenses incurred by the Warrant
Agent prior to the resignation, replacement, incapacity or removal of the
Warrant Agent shall be paid by the Company in accordance with this Section 8.3
of this Agreement notwithstanding such resignation, replacement, incapacity or
removal of the Warrant Agent.

(vii) The Warrant Agent shall not be under any liability for interest on any
monies at any time received by it pursuant to the provisions of this Agreement.

(viii) In no event shall the Warrant Agent be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including

 

27



--------------------------------------------------------------------------------

without limitation strikes, work stoppages, accidents, acts of war or terrorism,
civil or military disturbances, nuclear or natural catastrophes or acts of God,
and interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware) services.

(ix) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company or
any Holder or other person or entity for refraining from taking such action,
unless the Warrant Agent receives written instructions signed by the Company
which eliminates such ambiguity or uncertainty to the satisfaction of Warrant
Agent.

(c) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by an Appropriate
Officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered by it pursuant to the
provisions of this Agreement. The Company will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing by the Warrant Agent of
the provisions of this Agreement.

(d) Indemnity. The Company agrees to indemnify, defend, protect and save the
Warrant Agent and hold it harmless from and against any and all losses, damages,
claims, liabilities, penalties, judgments, settlements, actions, suits,
proceedings, litigation, investigations, costs or expenses, including without
limitation reasonable fees and disbursements of counsel, that may be imposed on,
incurred by, or asserted against such Person, at any time, and in any way
relating to or arising out of or in connection with, directly or indirectly, the
execution, delivery or performance of this Agreement, the enforcement of any
rights or remedies under or in connection with this Agreement, or as may arise
by reason of any act, omission or error of such Person; provided, however, that
no such Person shall be entitled to be so indemnified, defended, protected,
saved and kept harmless to the extent such loss was caused by its own gross
negligence, intentional breach of this Agreement, bad faith or willful
misconduct, each as determined by a final judgment of a court of competent
jurisdiction. Notwithstanding the foregoing, the Company shall not be
responsible for any settlement made without its written consent, which written
consent shall not be unreasonably conditioned, withheld or delayed.

(e) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except, in each case, its countersignature thereof); nor shall it
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant; nor shall it be responsible to
make any adjustments required under the provisions of Article V hereof or
responsible for the manner, method or amount of any such adjustment or the
ascertaining of

 

28



--------------------------------------------------------------------------------

the existence of facts that would require any such adjustment; nor shall it by
any act hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Common Stock to be issued pursuant to this
Agreement or any Warrant or as to whether any Common Stock will, when issued, be
valid and fully paid and non-assessable. The Warrant Agent will not be under any
duty or responsibility to ensure compliance with any applicable federal or state
securities laws in connection with the issuance, Transfer or exchange of
Warrants.

(f) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in connection with the selection
of such attorneys, agents or employees.

(g) The Warrant Agent may consult at any time with legal counsel satisfactory to
it (who may be legal counsel for the Company) and the advice of such counsel
shall be full and complete authorization and protection to the Warrant Agent as
to any action taken or omitted by such parties in accordance with such advice.

(h) The Warrant Agent may buy, sell, or deal in any of the Warrants or other
securities of the Company freely as though it was not Warrant Agent under this
Agreement. Nothing contained herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other Person.

(i) The Warrant Agent shall not be required to use or risk its own funds in the
performance of any of its obligations or duties or the exercise of any of its
rights or powers, and shall not be required to take any action which, in the
Warrant Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity satisfactory to it.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Binding Effects; Benefits. This Agreement shall inure to the benefit
of and shall be binding upon the Company, the Warrant Agent and the Holders and
their respective heirs, legal representatives, successors and assigns. Nothing
in this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company, the Warrant Agent and the Holders, or their
respective heirs, legal representatives, successors or assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

Section 9.2 Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be sent by certified or regular
mail (return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by

 

29



--------------------------------------------------------------------------------

facsimile transmission. Such notice or communication shall be deemed given
(i) if mailed, two (2) days after the date of mailing, (ii) if sent by national
courier service, one (1) Business Day after being sent, (iii) if delivered
personally, when so delivered, or (iv) if sent by facsimile transmission, on the
Business Day after such facsimile is transmitted, in each case as follows:

if to the Warrant Agent, to:

Kathy O’Kane

American Stock Transfer & Trust Company, LLC

16633 N. Dallas Parkway, Suite 600

Addison, Texas 75001

Facsimile: (972) 588-1890

if to the Company, to:

Goodrich Petroleum Corporation

801 Louisiana, Suite 700

Houston, Texas 77002

Facsimile: (713) 780-9254

Attention: General Counsel

if to Registered Holders, at their addresses as they appear in the Warrant
Register and, if different, at the addresses appearing in the records of the
transfer agent or registrar for the Common Stock.

Section 9.3 Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto, their successors and
assigns and the Holders.

Section 9.4 Examination of this Agreement. A copy of this Agreement, and of the
Warrant Register relating to such Holder’s Warrants, shall be available at all
reasonable times at an office designated for such purpose by the Warrant Agent,
for examination by the Registered Holder of any Warrant.

Section 9.5 Counterparts. This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 9.6 Effect of Headings. The section headings herein are for convenience
only and are not part of this Agreement and shall not affect the interpretation
hereof.

 

30



--------------------------------------------------------------------------------

Section 9.7 Amendments.

(a) Subject to Section 9.7(b) below, this agreement may not be amended except in
writing signed by the Company, the Warrant Agent and the Requisite Holders.

(b) The consent of each Holder adversely affected thereby shall be required for
any amendment that (i) reduces the term of the Warrants (or otherwise modifies
any provisions pursuant to which the Warrants may be terminated or cancelled),
(ii) decreases the number of Warrant Exercise Shares (or, as applicable, the
amount of such other securities and/or assets) deliverable upon exercise of the
Warrants, other than such decreases that are made pursuant to Article V,
(iii) increases the Equity Strike Price or (iv) modifies, in a manner adverse to
the Holders generally, the material anti-dilution provisions set forth in
Article V.

(c) Notwithstanding anything to the contrary herein, upon the delivery of a
certificate from an Appropriate Officer which states that the proposed
supplement or amendment is in compliance with the terms of this Section 9.7, the
Warrant Agent shall execute such supplement or amendment; provided that the
Warrant Agent may, but shall not be obligated to, execute any amendment or
supplement that affects Warrant Agent’s rights, duties, immunities, liabilities
or obligations hereunder. Any amendment, modification or waiver effected
pursuant to and in accordance with the provisions of this Section 9.7 shall be
binding upon all Holders and upon each future Holder, the Company and the
Warrant Agent. In the event of any amendment, modification or waiver, the
Company shall give prompt notice thereof to all Registered Holders and, if
appropriate, notation thereof shall be made on all Warrant Certificates
thereafter surrendered for registration of Transfer or exchange. Any failure of
the Company to give such notice or any defect therein shall not, however, in any
way impair or affect the validity of any such amendment.

Section 9.8 No Inconsistent Agreements; No Impairment. The Company shall not, on
or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holders in the
Warrants or the provisions hereof. The Company represents and warrants to the
Holders that the rights granted hereunder do not in any way conflict with the
rights granted to holders of the Company’s securities under any other
agreements. The Company shall not, by amendment of its articles of incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of the Warrants and in the
taking of all such action as may be necessary in order to preserve the exercise
rights of the Holders against impairment.

Section 9.9 Affiliate Transactions. Until the earlier of (i) the two-year
anniversary that the Equity Strike Price has been met and (ii) the date that no
Warrants remain outstanding, without the prior written consent of the Requisite
Holders, the Company shall not, and shall not permit any of its Subsidiaries to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
securities, properties or assets to, or purchase any securities, property or
assets from, or enter into or make or amend (including by waiver) any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of

 

31



--------------------------------------------------------------------------------

the Company (each, an “Affiliate Transaction”), unless: (i) the Affiliate
Transaction is on terms that are no less favorable in the aggregate to the
Company or the relevant Subsidiary than those that could be obtained by the
Company or such Subsidiary from a person that is not an Affiliate, and (ii) the
Company delivers to the Warrant Agent an officers’ certificate signed by at
least two of the Company’s executive officers certifying that such Affiliate
Transaction complies with clause (i) above. Solely for the purposes of this
Section 9.9, the defined term “Requisite Holders” shall not take into account
any Warrants held by Affiliates that have an interest in the applicable
Affiliate Transaction. For purposes of this Section 9.9, the Current Sale Price
alone shall not be dispositive in determining whether the terms of any security
transaction or similar financing complies with clause (i) above.

Section 9.10 Integration/Entire Agreement. This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the Company, the
Warrant Agent and the Holders in respect of the subject matter contained herein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein, with respect to the Warrants. This
Agreement and the Warrants supersede all prior agreements and understandings
between the parties with respect to such subject matter.

Section 9.11 Governing Law, Etc. This Agreement and each Warrant issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State. Each party hereto consents and submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and of the U.S. federal courts located in the Southern District of
New York in connection with any action or proceeding brought against it that
arises out of or in connection with, that is based upon, or that relates to this
Agreement or the transactions contemplated hereby. In connection with any such
action or proceeding in any such court, each party hereto hereby waives personal
service of any summons, complaint or other process and hereby agrees that
service thereof may be made in accordance with the procedures for giving notice
set forth in Section 9.2 hereof. Each party hereto hereby waives any objection
to jurisdiction or venue in any such court in any such action or proceeding and
agrees not to assert any defense based on forum non conveniens or lack of
jurisdiction or venue in any such court in any such action or proceeding.

Section 9.12 Termination. This Agreement will terminate on the earlier of
(i) such date when all Warrants have been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period. The provisions
of Section 8.3 and this Article IX shall survive such termination and the
resignation, replacement or removal of the Warrant Agent.

Section 9.13 Waiver of Trial by Jury. Each party hereto, including each Holder
by its receipt of a Warrant, hereby irrevocably and unconditionally waives the
right to a trial by jury in any action, suit, counterclaim or other proceeding
(whether based on contract, tort or otherwise) arising out of, connected with or
relating to this Agreement and the transactions contemplated hereby.

Section 9.14 Remedies. The Company hereby agrees that, in the event that the
Company violates any provisions of the Warrants (including the obligation to
deliver shares of

 

32



--------------------------------------------------------------------------------

Common Stock upon the exercise thereof), the remedies at law available to the
Holder of such Warrant may be inadequate. In such event, the Requisite Holders
and, other than in the event the Company fails to deliver Warrant Exercise
Shares upon a Holder’s exercise of its Warrants (which shall not require the
consent of the Requisite Holders), with the prior written consent of the
Requisite Holders, the holder of such Warrants, shall have the right, in
addition to all other rights and remedies any of them may have, to specific
performance and/or injunctive or other equitable relief to enforce the
provisions of this Agreement and the Warrants.

Section 9.15 Severability. In the event that any one or more of the provisions
contained in this Agreement or in the Warrants, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provisions in every other respect and of
the remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, however, that if any such excluded provision shall
adversely affect the rights, immunities, duties or obligations of the Warrant
Agent, the Warrant Agent shall be entitled to immediately resign.

Section 9.16 Customer Identification Program. The Company acknowledges that the
Warrant Agent is subject to the customer identification program (“Customer
Identification Program”) requirements under the USA PATRIOT Act and its
implementing regulations, and that the Warrant Agent must obtain, verify and
record information that allows the Warrant Agent to identify the Company.
Accordingly, prior to accepting an appointment hereunder, the Warrant Agent may
request information from the Company that will help the Warrant Agent to
identify the Company, including without limitation the Company’s physical
address, tax identification number, organizational documents, certificate of
good standing, license to do business, or any other information that the Warrant
Agent deems necessary. The Company agrees that the Warrant Agent cannot accept
an appointment hereunder unless and until the Warrant Agent verifies the
Company’s identity in accordance with the Customer Identification Program
requirements.

Section 9.17 Confidentiality. The Warrant Agent and the Company agree that the
Warrant Register and personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or carrying out of this
Agreement shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions) or pursuant to the requirements of the
SEC.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned
parties hereto as of the date first above written.

 

GOODRICH PETROLEUM CORPORATION By:   /s/ Michael J. Killelea Name:   Michael J.
Killelea Title:   Senior Vice President, General Counsel and Corporate Secretary

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent By:   /s/ Michael
A. Nespoli Name:   Michael A. Nespoli Title:   Executive Director

Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FACE OF GLOBAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 12, 2026

This Global Warrant Certificate is held by The Depository Trust Company (the
“Depositary”) or its nominee in custody for the benefit of the beneficial owners
hereof, and is not transferable to any person under any circumstances except
that (i) this Global Warrant Certificate may be exchanged in whole but not in
part pursuant to Section 6.1(g) of the Warrant Agreement, (ii) this Global
Warrant Certificate may be delivered to the Warrant Agent for cancellation
pursuant to Section 6.1(h) of the Warrant Agreement and (iii) this Global
Warrant Certificate may be transferred to a successor Depositary with the prior
written consent of the Company.

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee.

No registration or transfer of the securities issuable pursuant to the Warrant
will be recorded on the books of the Company until such provisions have been
complied with.



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF OCTOBER 12, 2016, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.,

NEW YORK CITY TIME, ON OCTOBER 12, 2026

1,250,000 WARRANTS TO ACQUIRE

COMMON STOCK OF

GOODRICH PETROLEUM CORPORATION

CUSIP # 382410 132

ISSUE DATE: October 12, 2016

No. W-1

This certifies that, for value received, Cede & Co. and its registered assigns
(collectively, the “Registered Holder”), is entitled to acquire from Goodrich
Petroleum Corporation, a Delaware corporation (the “Company”), subject to the
terms and conditions hereof, at any time before 5:00 p.m., New York time, on
October 12, 2026, for each Warrant a number of fully paid and non-assessable
shares of Common Stock of the Company equal to 0.00001% of the Common Stock
Deemed Outstanding as of the applicable Exercise Date (each as defined in the
Warrant Agreement). The number and kind of shares to be acquired hereunder are
subject to adjustment from time to time as provided in the Warrant Agreement.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of the      day of October, 2016.

 

GOODRICH PETROLEUM CORPORATION

By:  

 

Print Name:  

 

Title:  

 

Attest:  

 

 

 

American Stock Transfer & Trust Company, LLC,

as Warrant Agent

By:  

 

 

Name:   Title:  

Address of Registered Holder for Notices (until changed in accordance with this
Warrant):

Cede & Co.

55 Water Street

New York, New York 10041

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.



--------------------------------------------------------------------------------

REVERSE OF GLOBAL WARRANT CERTIFICATE

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of 1,000,000 Warrants, with each such Warrant being exercisable for
0.00001% of the Common Stock Deemed Outstanding as of the applicable Exercise
Date (each as defined in the Warrant Agreement), pursuant to the Warrant
Agreement, as dated October 12, 2016 (the “Warrant Agreement”), by and among
Goodrich Petroleum Corporation (the “Company”), and American Stock Transfer &
Trust Company, LLC (the “Warrant Agent”). A copy of the Warrant Agreement may be
inspected at the office of the Warrant Agent designated for such purpose. The
Warrant Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the Registered Holders of the Warrants. All capitalized terms
used in this Global Warrant Certificate that are not defined herein but are
defined in the Warrant Agreement shall have the meanings given to them in the
Warrant Agreement.

The Company shall not be required to issue fractions of Common Stock or any
certificates that evidence fractional Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

Subject to Section 5.2 of the Warrant Agreement, this Warrant does not entitle
the Registered Holder to any of the rights of a stockholder of the Company.

The Company and Warrant Agent may deem and treat the Registered Holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.



--------------------------------------------------------------------------------

EXHIBIT A-2

FACE OF WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 12, 2026

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE (INCLUDING THE SECURITIES
ISSUABLE UPON EXERCISE OF THE WARRANT) ARE SUBJECT TO ADDITIONAL AGREEMENTS SET
FORTH IN THE WARRANT AGREEMENT DATED AS OF OCTOBER 12, 2016, BY AND BETWEEN THE
COMPANY AND THE WARRANT AGENT (THE “WARRANT AGREEMENT”).

 

Certificate Number                                         Warrants
                                        CUSIP    382410 132         This
certifies that    is the holder of   

WARRANTS TO ACQUIRE COMMON STOCK OF

GOODRICH PETROLEUM CORPORATION

transferable on the books of the Corporation by the holder hereof in person or
by duly authorized attorney upon surrender of the certificate properly endorsed.
Each Warrant entitles the holder and its registered assigns (collectively, the
“Registered Holder”) to acquire from Goodrich Petroleum Corporation, a Delaware
corporation (the “Company”), subject to the terms and conditions hereof, at any
time before 5:00 p.m., New York time, on October 12, 2026, for each Warrant a
number of fully paid and non-assessable share of Common Stock of the Company at
the Equity Strike Price (as defined in the Warrant Agreement) equal to 0.00001%
of the Common Stock Deemed Outstanding as of the applicable Exercise Date (each
as defined in the Warrant Agreement). The number and kind of shares purchasable
hereunder are subject to adjustment from time to time as provided in the Warrant
Agreement.

This certificate is not valid unless countersigned and registered by the Warrant
Agent.

WITNESS the facsimile seal of the Corporation and the facsimile signatures of
its duly authorized officers.

 

      DATED

 

        Authorized Officer        

Attest:

 

 

 

   [Corporate seal]   

COUNTERSIGNED AND REGISTERED

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, WARRANT AGENT

Secretary               By  

 

        AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------

REVERSE OF WARRANT CERTIFICATE

GOODRICH PETROLEUM CORPORATION

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of 1,000,000 Warrants, with each such Warrant exercisable for
0.00001% of the Common Stock Deemed Outstanding as of the applicable Exercise
Date (each as defined in the Warrant Agreement), issued pursuant to the Warrant
Agreement, as dated October 12, 2016 (the “Warrant Agreement”), by and among
Goodrich Petroleum Corporation (the “Company”), and American Stock Transfer &
Trust Company, LLC (the “Warrant Agent”). A copy of the Warrant Agreement may be
inspected at the office of the Warrant Agent designated for such purpose. The
Warrant Agreement is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the Registered Holders of the Warrants. All capitalized terms
used in this Warrant Certificate that are not defined herein but are defined in
the Warrant Agreement shall have the meanings given to them in the Warrant
Agreement.

The Company shall not be required to issue fractions of Common Stock or any
certificates that evidence fractional Common Stock. No Warrants may be sold,
exchanged or otherwise transferred in violation of the Securities Act or state
securities laws. Subject to Section 5.2 of the Warrant Agreement, the Warrants
represented by this Warrant Certificate do not entitle the Registered Holder to
any of the rights of a stockholder of the Company. The Company and Warrant Agent
may deem and treat the Registered Holder hereof as the absolute owner of this
Warrant Certificate (notwithstanding any notation of ownership or other writing
hereon made by anyone) for the purpose of any exercise hereof and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations.     Ten COM –   as tenants in
common   UNIF GIFT MIN ACT -     Custodian          
                                     (Cust)    (Minor)                       
      TEN ENT –   as tenants by the entireties      
under Uniform Gifts to Minor Act                        
(State)                       JT TEN –   as joint tenants with right of
survivorship and not as tenants in common  

UNIF GIFT MIN ACT -

                          Custodian (until age)                     (Cust)     
                                           under Uniform Transfers to Minors
Act                    (Minor)           (State)                                

FORM OF ASSIGNMENT

For value received,                                          
                                    hereby sells, assigns and transfers the
Warrants to acquire shares of Goodrich Petroleum
Corporation                                                              Social
Security or Other Taxpayer Identification Number

represented by this Warrant Certificate to:

 

 

Print name and address

and does hereby irrevocably constitute and appoint
                                                                  attorney, to
transfer said Warrants on the Warrant Register maintained for the purpose of
registration thereof, with full power of substitution in the premises:

 

Dated:             , 20    

  

        Signature:                                                              

  

        Name:                                          
                         

Note: The above signature and name should correspond exactly with the name of
the holder as it appears on the face of the certificate, in every particular
without alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXERCISE FORM

The undersigned Registered Holder of this Warrant Certificate hereby irrevocably
elects to exercise the number of Warrants indicated below:

 

Number of Warrants:   

 

   Number of Warrants Exercised:   

 

      (Total number of Warrants being exercised – may be expressed as a
percentage)   

The undersigned requests that the Warrant Exercise Shares be issued in the name
of the undersigned Holder or as otherwise indicated below:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number Address   

                                                  

          

                                                  

     

If such Warrants shall not constitute all of the Warrants represented hereby,
the undersigned requests that a new Warrant Certificate of like tenor and date
for the balance of the Warrants represented hereby be issued and delivered in
the name of the undersigned Holder or as otherwise indicated as follows:

 

Name

  

                                                  

      Social Security or Other Taxpayer Identification Number Address   

                                                  

          

                                                  

     

 

Dated:                 , 20                 Signature:  

                                          

      Name:  

                                          

         

Note: The above signature and name should correspond exactly with the name of
the holder as it appears on the face of the certificate, in every particular
without alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

EXERCISE FORM FOR REGISTERED HOLDERS

OF DIRECT REGISTRATION WARRANTS

(To be executed upon exercise of Warrants)

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., EASTERN TIME, ON OCTOBER 12, 2026.

The undersigned Registered Holder, being the holder of Direct Registration
Warrants of Goodrich Petroleum Corporation, issued pursuant to that certain
Warrant Agreement, as dated October 12, 2016 (the “Warrant Agreement”), by and
among Goodrich Petroleum Corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC (the “Warrant Agent”), hereby irrevocably elects
to exercise the number of Direct Registration Warrants indicated below, to
acquire the number of shares of Common Stock indicated below. All capitalized
terms used in this Exercise Form that are not defined herein but are defined in
the Warrant Agreement shall have the meanings given to them in the Warrant
Agreement.

 

Number of Warrants:   

 

   Number of Warrants Exercised:   

 

      (Total number Direct Registration Warrant being exercised – may be
expressed as a percentage)   

The undersigned requests that the Warrant Exercise Shares be issued in the name
of the undersigned Holder or as otherwise indicated below:

 

Name

  

                                                  

     Social Security or Other Taxpayer Identification Number Address   

                                                  

         

                                                  

    

If said number of Warrant Exercise Shares shall not be all the Warrant Exercise
Shares issuable upon exercise of the Warrant, the undersigned requests that a
new Warrant representing the balance of such Warrant shall be issued in the name
of the undersigned Holder or as otherwise indicated below and that a Warrant
Statement reflecting such balance be delivered to the address indicated below:

 

Name

  

                                                  

     Social Security or Other Taxpayer Identification Number Address   

                                                  

         

                                                  

    

 

Dated:                , 20                 Signature:  

                                          

      Name:  

                                          

         



--------------------------------------------------------------------------------

EXHIBIT C

EXERCISE FORM FOR BENEFICIAL HOLDERS

HOLDING WARRANTS THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

(To be executed upon exercise of Warrants)

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., EASTERN TIME, ON OCTOBER 12, 2026.

The undersigned, being the beneficial holder of Book-Entry Warrants issued
pursuant to that certain Warrant Agreement, as dated October 12, 2016 (the
“Warrant Agreement”), by and among Goodrich Petroleum Corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC (the “Warrant
Agent”) and held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depositary”), hereby irrevocably elects to
exercise the number of Book-Entry Warrants indicated below, to acquire the
number of shares of Common Stock indicated below, pursuant to the exercise
provisions of Section 4.3 of the Warrant Agreement. All capitalized terms used
in this Exercise Form that are not defined herein but are defined in the Warrant
Agreement shall have the meanings given to them in the Warrant Agreement.

 

Number of Warrants:     

                                          

   Number of Warrants Exercised:     

                     

        (Total number of shares of Book-Entry Warrants
being exercised – may be expressed as a percentage)

The undersigned requests that the shares of Common Stock issuable upon exercise
of the Warrants be delivered to the account at the Depositary specified below.

THE WARRANT AGENT SHALL NOTIFY YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE
WARRANT AGENT’S ACCOUNT AT THE DEPOSITARY TO WHICH YOU MUST DELIVER YOUR
WARRANTS, AND PAYMENT, IF ANY, ON THE EXERCISE DATE AND (2) THE ADDRESS, PHONE
NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT.

 

AUTHORIZED SIGNATURE:

 

                                                                               

 

  

NAME:

 

                                                                               

 

  

CAPACITY IN WHICH SIGNING:

 

                                                                               

 

  

DATED:

 

                                                                               

 

  

NAME OF PARTICIPANT:

 

                                                                               

 

  

ADDRESS:

 

                                                                               

 

  

CONTACT NAME (if different than above):

 

                                                                               

 

  

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

                                                                               

 

  

FAX (INCLUDING INTERNATIONAL CODE):  

 

                                                                               

 

  

E-MAIL ADDRESS:

 

                                                                               

 

  

DEPOSITARY ACCOUNT NO.:

 

                                                                               

 

  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT

FOR REGISTERED HOLDERS

HOLDING DIRECT REGISTRATION WARRANTS

(To be executed only upon assignment of Warrants)

For value received, the undersigned Registered Holder of Direct Registration
Warrants issued pursuant to that certain Warrant Agreement, as dated October 12,
2016, by and among Goodrich Petroleum Corporation (the “Company”), and American
Stock Transfer & Trust Company, LLC (the “Warrant Agent”), hereby sells, assigns
and transfers unto the Assignee(s) named below the number of Direct Registration
Warrants listed opposite the respective name(s) of the Assignee(s) named below,
and all other rights of the Registered Holder under said Direct Registration
Warrants, and does hereby irrevocably constitute and appoint             
attorney, to transfer said Direct Registration Warrants, as and to the extent
set forth below, on the Warrant Register maintained for the purpose of
registration thereof, with full power of substitution in the premises:

 

Name(s) of Assignee(s)   Address of Assignee(s)   Number of Warrants

         

 

 

 

 

 

Dated:                , 20                 Signature:  

                                          

      Name:  

                                          

 

Note: The above signature and name should correspond exactly with the name of
the Holder of the Direct Registration Warrants as it appears on the Warrant
Register.